Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities: 	
Applicant should remove all capital letters at the beginning of each line, with the exception of the start of a claim (e.g., “A support structure comprising:…”). 
Applicant should end each claim with a period. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the recitation of “a means of connectivity…to receive” in light of the 35 USC 112(f) interpretation above, there is no indication of how or what – outside of a USB port  – would be the means of connectivity enabling the computer to receive data from the writing surface. Clarification is required. 
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) 1-5 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	Each 112(b) rejection will be recited below with respect to each claim, for purposes of clarity.

With respect to claim 1:
“the left edge”, “the right edge”, “wheels”, “the bottom facing side” each have no antecedent basis. For purposes of clarity applicant should amend each to “a left edge” “a right edge” “a plurality of wheels” “a bottom facing side of the base”
Applicant should differentiate each “a vertical element” (e.g., “a first vertical element extending from the left edge…” “a second vertical element extending from the right edge…”) to obviate any confusion.
Applicant should amend “said base” to reference “a base element” (e.g., “edge of the base element”)

With respect to claim 2:
“the base of said support structure” has no antecedent basis. The only “said support structure” is in a separate claim (claim 1) – thus each reference to a support structure is misplaced.
“the rod end” “the writing surface” do not have antecedent basis. 
If applicant means for claim 2 to depend from claim 1, applicant should amend to recite something along the lines of…
“2.  The support structure according to claim 1, further comprising:
a lift system apparatus, wherein the lift system apparatus comprises:
one or more linear actuators…” etc.	

With respect to claim 3:
Claim 3, when depending from a previous claim should be amended to recite:
“3.  The support structure according to claim 1, wherein the base element further comprises:


With respect to claim 4:
Claim 4, depending from claim 1 should be amended as suggested above with respect to claims 2 and 3, for proper dependency
“the front facing side” has no antecedent basis. What front facing side is applicant referring to? (e.g., “a front facing side of the base” “a front facing side of the first and second vertical components” “ a front facing side of the support structure”, etc.)
“the surface” has no antecedent basis, does applicant mean to refer to “the writing surface” of claim 2? As such, the claim should be amended accordingly. 
“position in place” is missing punctuation (e.g., “;”)
“the pressure sensitive matrix” has no antecedent basis. 
It is unclear from the claim what “data” is given by “the pressure sensitive matrix” in order to “accurately predict[] when to shift the board upwards" 
It is unclear where the "computer" is located? External, internal? How is it connected to the USB port? The claim fails to explain how this is accomplished.

With respect to claim 5:
There is no “part 2”, does applicant mean claim 2? If so, claim 5 should depend from claim 2 and amended in some way as shown above with respect to claims 2, 3, and 4. \
“said main computer” has no antecedent basis. Claim 4 describes “a computer”, but not “a main computer”, and claim 5 does not depend from claim 4. Does applicant wish for claim 5 to depend from claim 4? If so, it should be amended in some way as shown above for proper dependency of claims.
“the board” has no antecedent basis. Does applicant mean the “a display board” in the preamble of the claim?
“the bracket” has no antecedent basis. Does applicant mean “the mounting bracket” of claim 2 or a different bracket? Does applicant wish for claim 5 to depend from claim 2 or will applicant introduce each element with proper antecedent basis. 
It is unclear from the claim what “data” is transmissible to “said main computer”  
Applicant is encouraged to reach out to the Office for clarification of the above mentioned deficiencies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson (US 2021.0294553).
Regarding claim 1, Jackson disclose:

Regarding claim 2, Jackson disclose:
A lift system apparatus comprising: One or more linear actuators affixed on the base of said support structure, adjacent to a vertical element of said structure; The rod end of the linear actuator(s) attaching to a horizontal support element in assistance to the writing surface; and A horizontal support element with a mounting bracket to be able to attach and detach the writing surface (see Fig. 9, 10; linear actuators 60; affixed on base 2 adjacent to vertical element 20; rod end 40 attached to horizontal support 30 in assistance to writing surface 50; mounting bracket 32 attached/detachable from  surface via support 30).
Regarding claim 3, the rejection of claim 1 is incorporated herein, Jackson further disclose:
A power source housed inside or affixed to said base element; and A charging port connected to said power source (see Fig. 10;  [0079]; power source 96/96’ attached to base 2; charging port 94/93).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Miyano (US 2013.0328819).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Jackson further disclose:
A display board apparatus comprising: A writeable surface, which could be a whiteboard, blackboard, or electronic surface; A marker containment surface affixed below the board; and A mounting bracket complimentary to the bracket described in part 2 (see Fig. 9-10; surface 50; mounting bracket 32 attached (complimentary to bracket 30)
Jackson is not explicit as to, but Miyano disclose:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the known teachings of Miyano to that of Jackson, to predictably provide reliable communication of touch inputs from the display to the CPU in order to effectuate inputs and operability as intended by the display device ([0060]).

Allowable Subject Matter
Claim 4 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/kenneth bukowski/               Primary Examiner, Art Unit 2621